DETAILED ACTION
Claim Objections
Claim 30 us objected to because of the following informalities: 
In claim 30, spell out the abbreviation SIMD. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “the SIM controller” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 28 and 29 recite the limitation “the one direction connection” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Koob (US 6,803,782) in view of Elliott (Computational RAM: A Memory-SIMD Hybrid). 

Referring to claim 31, Elliott discloses a plurality of SIMD controllers, each SIMD controller (p.97, CRAM controller) including instruction memory (p.96, DRAM) to be loaded from memory of banks of computational memory, each bank of computational memory including the memory and a plurality of processing elements (p.96, PE) for performing parallel operations using the memory (p.95, parallel SIMD machine), wherein one of the SIMD controllers includes a decompressor (p.100, decompression using code-book index) to stream variable-length data from its instruction memory and produce decompressed information that includes one or both fixed-length representations of coefficients and instructions.
Koob discloses the plurality of SIMD controllers connected by a bus (fig. 2, left/right shift, data bus, broadcast/instruction bus) to share decompressed information.
Elliott and Koob are analogous art because they are from the same field of endeavor in using CRAM for SIMD processing. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Elliott and Koob before him or her to modify the SIMD controller of Elliott connected with busses as in Koob, thereafter multiple of SIMD controllers for each bank are connected using busses. The suggestion and/or motivation for doing so would be obtaining the advantage of improved CRAM communication and computation performance. Therefore, it would have been obvious to combine Elliott and Koob to obtain the invention as specified in the instant application claims.

Allowable Subject Matter
Claims 1-12, 14—16, 18-19, 28-29 and 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim feature of “a plurality of SIMD controller, each SIMD controller contained within the computational memory bank, wherein each SIMD controller to provide instructions to the computational memory bank and to control execution of instructions by the computational memory bank” as required in independent claims 1 and 32-35. None of the prior art on record discloses such a feature. For example, Elliott does not disclose plurality of such SIMD controller for each CRAM bank.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that claims 30-31 requires SIMD controller’s instruction memory loaded with information from a bank of computational memory for the reason of Koob’s decoder does not have instruction memory, and Elliott discloses host processor loading the CRAM instruction memory (p.9).
Examiner points out that the claim does not contradict with considering Elliott’s host CPU or C-RAM controller as the claimed SIMD controller. Depending different interpretations, the claim can be understood as following with Koob and Elliott in combination or alone. For example, Elliott discloses a SIMD controller (fig. 3.7, C-RAM controller or CPU and/or optionally with row decoder) having instruction memory (fig. 3.7, cache) to be loaded from memory of one bank of computational memory (fig. 3.7, memory cell array), each bank including memory and a plurality of processing elements (fig. 3.7, processor elements) for performing parallel operations. Koob has similar CRAM disclosures as in Elliott. 
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182